DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-13, 15-20, and 22-30 are rejected under 35 U.S.C. 103 as being unpatentable over JOSEPH et al. (US 2019/0372727 A1) in view of Tian et al. (US 2019/0223215 A1).
Regarding claims 1 and 17, JOSEPH et al. teach a method for wireless communications at a user equipment (UE)/ An apparatus for wireless communications at a user equipment (UE), comprising: a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to:, comprising: receiving control signaling indicating a configuration for a plurality of candidate uplink grants corresponding to an uplink grant (see fig. 7 and par. 0082: the UE 704 may receive a configuration message 708 from the base station 702 providing information for configuring the UE 704 with the autonomous reference signal transmission feature; Par. 0086: the UE 704 may determine the future uplink resources based on scheduling information provided by the configuration message 708. In some examples, the UE 704 may select communication resources in one or more uplink centric slots of the candidate resources; Fig. 5 and par. 0061: the uplink centric slot 550 may be a receiver-scheduled slot, wherein more resources are allocated for transmissions in the UL direction (e.g., transmissions from the UE 120 to the base station 110)), wherein each candidate uplink grant of the plurality of candidate uplink grants is associated with one or more first resource block sets configured for a channel access procedure (see claim 14: wherein the configuration message includes downlink configuration information (DCI) comprising the indication of the set of candidate resources for transmitting the reference signal, and wherein the set of candidate resources include one or more resource blocks (RBs) of a physical uplink shared channel (PUSCH)); selecting a candidate uplink grant of the plurality of candidate uplink grants based at least in part on one or more resource block sets of the one or more first resource block sets corresponding to the candidate uplink grant being available for an uplink transmission (see fig. 7 and par. 0082: the UE 704 may receive a configuration message 708 from the base station 702 providing information for configuring the UE 704 with the autonomous reference signal transmission feature; Par. 0086: the UE 704 may determine the future uplink resources based on scheduling information provided by the configuration message 708. In some examples, the UE 704 may select communication resources in one or more uplink centric slots of the candidate resources); and transmitting the uplink transmission based at least in part on the selected candidate uplink grant (see fig. 7 and par. 0087: the UE 704 may generate and transmit a reference signal (e.g., second signal 714) after detecting the future downlink transmission).
JOSEPH et al. do not mention each candidate uplink grant over a shared radio frequency spectrum band. 
Tian et al. teach each candidate uplink grant over a shared radio frequency spectrum band (See abstract: The UE performs uplink transmission over a shared radio frequency spectrum band).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AIA ) to modify the above teaching of Tian et al. to the method of JOSEPH et al. in order for the UE may perform a scheduled uplink transmission over the shared radio frequency spectrum band during the second portion of the transmission opportunity according to the uplink grant.

Regarding claims 11 and 27, JOSEPH et al. teach a method for wireless communications at a base station/An apparatus for wireless communications at a base station, comprising: a processor; memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to, comprising: transmitting, to a user equipment (UE), control signaling indicating a configuration for a plurality of candidate uplink grants corresponding to an uplink grant (see fig. 7 and par. 0082: the UE 704 may receive a configuration message 708 from the base station 702 providing information for configuring the UE 704 with the autonomous reference signal transmission feature; Par. 0086: the UE 704 may determine the future uplink resources based on scheduling information provided by the configuration message 708. In some examples, the UE 704 may select communication resources in one or more uplink centric slots of the candidate resources; Fig. 5 and par. 0061: the uplink centric slot 550 may be a receiver-scheduled slot, wherein more resources are allocated for transmissions in the UL direction (e.g., transmissions from the UE 120 to the base station 110)), wherein each candidate uplink grant of the plurality of candidate uplink grants is associated with one or more first resource block sets configured for a channel access procedure (see claim 14: wherein the configuration message includes downlink configuration information (DCI) comprising the indication of the set of candidate resources for transmitting the reference signal, and wherein the set of candidate resources include one or more resource blocks (RBs) of a physical uplink shared channel (PUSCH)); and receiving an uplink transmission based at least in part on a selected candidate uplink grant (see fig. 7 and par. 0087: the UE 704 may generate and transmit a reference signal (e.g., second signal 714) after detecting the future downlink transmission.
JOSEPH et al. do not mention each candidate uplink grant over a shared radio frequency spectrum band. 
Tian et al. teach each candidate uplink grant over a shared radio frequency spectrum band (See abstract: The UE performs uplink transmission over a shared radio frequency spectrum band).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AIA ) to modify the above teaching of Tian et al. to the method of JOSEPH et al. in order for the UE may perform a scheduled uplink transmission over the shared radio frequency spectrum band during the second portion of the transmission opportunity according to the uplink grant.

Regarding claims 2 and 18, JOSEPH et al. teach wherein selecting the candidate uplink grant comprises: performing the channel access procedure for the one or more resource block sets of the one or more first resource block sets (see Par. 0086: the UE 704 may determine the future uplink resources based on scheduling information provided by the configuration message 708. In some examples, the UE 704 may select communication resources in one or more uplink centric slots of the candidate resources); and determining the one or more resource block sets are available for the uplink transmission based at least in part on the channel access procedure (see Par. 0086: the UE 704 may determine the future uplink resources based on scheduling information provided by the configuration message 708. In some examples, the UE 704 may select communication resources in one or more uplink centric slots of the candidate resources)).
Regarding claims 3 and 19, JOSEPH et al. teach wherein receiving the control signaling comprises: receiving a first indication of the plurality of candidate uplink grants (see fig. 7 and par. 0082: the UE 704 may receive a configuration message 708 from the base station 702 providing information for configuring the UE 704 with the autonomous reference signal transmission feature; Par. 0086: the UE 704 may determine the future uplink resources based on scheduling information provided by the configuration message 708. In some examples, the UE 704 may select communication resources in one or more uplink centric slots of the candidate resources; Fig. 5 and par. 0061: the uplink centric slot 550 may be a receiver-scheduled slot, wherein more resources are allocated for transmissions in the UL direction (e.g., transmissions from the UE 120 to the base station 110)).
Regarding claims 12 and 28, JOSEPH et al. teach wherein transmitting the control signaling comprises: transmitting a first indication of the plurality of candidate uplink grants (see fig. 7 and par. 0082: the UE 704 may receive a configuration message 708 from the base station 702 providing information for configuring the UE 704 with the autonomous reference signal transmission feature; Par. 0086: the UE 704 may determine the future uplink resources based on scheduling information provided by the configuration message 708. In some examples, the UE 704 may select communication resources in one or more uplink centric slots of the candidate resources; Fig. 5 and par. 0061: the uplink centric slot 550 may be a receiver-scheduled slot, wherein more resources are allocated for transmissions in the UL direction (e.g., transmissions from the UE 120 to the base station 110)).
Regarding claims 4 and 20, JOSEPH et al. teach receiving a second indication of each candidate uplink grant of the plurality of candidate uplink grants (see fig. 7 and par. 0084: The downlink event 710 may include: a change in downlink scheduling configuration, a downlink decoding failure, an interruption in transmission, etc. That is, a downlink event may include a base station 702 downlink transmission that the UE 704 does not successfully receive or decode, or a downlink event that requires a retransmission of the original communication).
Regarding claim 13, JOSEPH et al. teach transmitting a second indication of each candidate uplink grant of the plurality of candidate uplink grants (see fig. 7 and par. 0084: The downlink event 710 may include: a change in downlink scheduling configuration, a downlink decoding failure, an interruption in transmission, etc. That is, a downlink event may include a base station 702 downlink transmission that the UE 704 does not successfully receive or decode, or a downlink event that requires a retransmission of the original communication).
Regarding claims 6 and 22, JOSEPH et al. teach transmitting, to a base station, a capability message indicating a capability of the UE to select a candidate uplink grant of the plurality of candidate uplink grants (see fig. 7, step 706), wherein receiving the control signaling is based at least in part on the transmitted capability message (see fig. 7 and step 708).
Regarding claims 15 and 29, JOSEPH et al. teach receiving, from the UE, a capability message indicating a capability of the UE to select a candidate uplink grant of the plurality of candidate uplink grants (see fig. 7, step 706), wherein transmitting the control signaling is based at least in part on the received capability message (see fig. 7 and step 708).
Regarding claims 7 and 23, JOSEPH et al. teach wherein receiving the control signaling comprises: receiving first control signaling comprising an indication of a list of candidate uplink grants, a portion of the list of candidate uplink grants comprising the plurality of candidate uplink grants (see fig. 7 par. 0082: the UE 704 may receive a configuration message 708 from the base station 702 providing information for configuring the UE 704 with the autonomous reference signal transmission feature; Par. 0086: the UE 704 may determine the future uplink resources based on scheduling information provided by the configuration message 708. In some examples, the UE 704 may select communication resources in one or more uplink centric slots of the candidate resources); and receiving second control signaling activating the plurality of candidate uplink grants (see pars. 0084-0086 and fig. 7: A downlink event 710 may occur during communication between the UE 704 and the base station 702. The downlink event 710 may include: a change in downlink scheduling configuration, a downlink decoding failure, an interruption in transmission, etc. That is, a downlink event may include a base station 702 downlink transmission that the UE 704 does not successfully receive or decode, or a downlink event that requires a retransmission of the original communication. In response to detecting the future downlink transmission 712 from the base station 702, the UE 704 may determine to communicate a second signal 714 utilizing uplink resources provided by the configuration message 708. In one example, the UE 704 determines which communication resources of the base station 702 provided candidate resources to select. In another example, the UE 704 may select an uplink resource (e.g., UL burst 508) in a future downlink transmission, or an uplink resource in a future uplink transmission. In some examples, the UE 704 may determine the future uplink resources based on scheduling information provided by the configuration message 708).
Regarding claims 16 and 30, JOSEPH et al. teach wherein transmitting the control signaling comprises: transmitting first control signaling comprising an indication of a list of candidate uplink grants, a portion of the list of candidate uplink grants comprising the plurality of candidate uplink grants (see fig. 7 par. 0082: the UE 704 may receive a configuration message 708 from the base station 702 providing information for configuring the UE 704 with the autonomous reference signal transmission feature; Par. 0086: the UE 704 may determine the future uplink resources based on scheduling information provided by the configuration message 708. In some examples, the UE 704 may select communication resources in one or more uplink centric slots of the candidate resources); and transmitting second control signaling activating the plurality of candidate uplink grants (see pars. 0084-0086 and fig. 7: A downlink event 710 may occur during communication between the UE 704 and the base station 702. The downlink event 710 may include: a change in downlink scheduling configuration, a downlink decoding failure, an interruption in transmission, etc. That is, a downlink event may include a base station 702 downlink transmission that the UE 704 does not successfully receive or decode, or a downlink event that requires a retransmission of the original communication. In response to detecting the future downlink transmission 712 from the base station 702, the UE 704 may determine to communicate a second signal 714 utilizing uplink resources provided by the configuration message 708. In one example, the UE 704 determines which communication resources of the base station 702 provided candidate resources to select. In another example, the UE 704 may select an uplink resource (e.g., UL burst 508) in a future downlink transmission, or an uplink resource in a future uplink transmission. In some examples, the UE 704 may determine the future uplink resources based on scheduling information provided by the configuration message 708).
Regarding claims 8 and 24, JOSEPH et al. teach wherein selecting the candidate uplink grant comprises: evaluating an order rule associated with the plurality of candidate uplink grants (see par. 0086: the UE 704 may determine the future uplink resources based on scheduling information provided by the configuration message 708. In some examples, the UE 704 may select communication resources in one or more uplink centric slots of the candidate resources before a downlink centric slot including downlink grants. Accordingly, it will be appreciated that in certain aspects, a change in a downlink grant may cause a change in the candidate resources that the UE 704 utilizes to transmit one or more reference signals to the base station 702).
Regarding claims 9 and 25, JOSEPH et al. teach wherein the order rule is based at least in part on an index of the one or more first resource block sets (see par. 0070: the configuration information comprises one or more of an information about symbols in a slot associated with the communication resources on the uplink. For example, this could be an index of the symbols within a slot; This could include one or more of an index of subcarrier (e.g., within an RB)).
Regarding claims 10 and 26, Tian et al. teach wherein the order rule is based at least in part on a transmission rate of the uplink transmission (see par. 0084: the more resource elements that a UE 115 receives and the higher the order of the modulation scheme, the higher the data rate may be for the UE 115. In MIMO systems, a wireless communications resource may refer to a combination of a radio frequency spectrum resource, a time resource, and a spatial resource (e.g., spatial layers), and the use of multiple spatial layers may further increase the data rate for communications with a UE 115). Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AIA ) to modify the above teaching of Tian et al. to the method of JOSEPH et al. in order to determine time duration for the second portion of the transmission opportunity based on the transmission size parameter.


Allowable Subject Matter
Claims 5, 14, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 5, 14, and 21, the prior art of record fails to mention receiving a third indication of a number of resource block sets comprising an offset between the first candidate uplink grant and an additional one or more candidate uplink grants of the plurality of candidate uplink grants, as specified in claims 6, 14, and 21. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844. The examiner can normally be reached Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Q NGUYEN/Primary Examiner, Art Unit 2643